DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.
Regarding applicant’s argument with respect to the restriction based on Species, the arguments are acknowledges and are persuasive, therefore the restriction based on the species is withdrawn.  With respect to the restriction between combination and sub-combination, the requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation of the “intermediate web embossed between the sidewalls” is not disclosed in Applicant’s Written Description.
The disclosure is objected to because of the following informalities: In page 10 of the Specification, reference numeral 13 is used as “transportation palette” and as “transportation plate”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, the limitation “the upper engagement region is greater than the width of the upper engagement region in the vertical direction” is indefinite because it is unclear how a width of the upper engagement region can be greater than the width of the same upper engagement region.  It is unclear if the recited upper engagement regions are the same or different.  Regarding claim 15, “the one distance” lacks antecedent basis.  It is unclear if applicant is referring to the previous recited “a distance” or if it is referring to any other distance.  Furthermore, the limitation of “wherein the one distance differs from the distance in terms of the width of the holding element” is indefinite because it is unclear if the one distance and the distance are same or different distances, and which of those distances are the same as “a distance” recited in line 2 of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,981,774) in view of Propst (4,368,675).
Claim 1
Park discloses a ring/container body (20) made of several side walls (21 and 25) capable of used for a transportation container, which can be positioned to stand on a palette base of a transportation palette and surrounds an interior (defined by interior space within the walls) delimited by the side walls, and at least one intermediate base (defined by hopper 60) that can be arranged in the ring in a usage position (see figure 10).  Park further discloses the intermediate base mounted inside the ring/container body and separated from a pallet (see column 4 lines 48-51 and figure 10).  Park does not explicitly disclose how the intermediate base is attached to the side walls.  Park does not disclose at least one releasable connection formed between the side wall and the intermediate base.  However, Propst discloses an intermediate base/load supporting member (152 including arms 158) attached to sides of a frame (124) by a releasable connection (defined by hanging strip members 140 including openings in combination with bracket 159) formed by holding element (defined by openings formed in 140), characterized in that the adjacent and/or opposite side walls are held by the releasable 
Claim 2
Propst further discloses the releasable connection comprises the at least one holding element and at least one engagement element, which can be connected to each other in a force-fit and/or form-fit manner (see figure 6).
Claim 3
Park as modified by Propst discloses the intermediate base held to be suspended on the side walls by means of the connection.
Claim 4
Park as modified by Propst discloses the intermediate base having at least one engagement element provided on a side edge of the intermediate base applied to a holding element on the side wall and forms a first connection and can then be transferred into the usage position by means of a pivoting movement (figure 4 and 6).  After Park is modified by Propst, in usage position the holding element would provided on a front face, in particular opposite front face of the intermediate base, engages on the holding element on the opposite side wall and form a second connection.

Park as modified by Propst discloses the holding element and the engagement element of the connection engage behind one another in relation to the side walls in the usage position of the intermediate base.  After Park is modified by Propst, the holding and engagement elements engaged to one another and disposed on the sidewalls of the ring.
Claim 6
Propst further discloses several holding elements (as defined by openings formed in 140) (see figure 4) are arranged on an inside of the side wall in a common vertical alignment and at a distance one above the other (see figures 4 and 6).  After Park is modified by Propst, openings formed in hanging strip members (140) would be arranged inside the side walls in vertical alignment and at a distance one above the other.
Claim 7
Propst further discloses the holding element has a recess having an upper engagement region (defined by top region of the opening) and a lower engagement region (defined by lower region of the opening), wherein the upper engagement region has a width in a vertical direction, and the engagement element is formed as a spigot or hook (160), which abuts on a lower opening edge of the engagement region, and a front face end of the engagement element engages behind the opening edge (see figure 6 and column 4 lines 50-58).
Claim 9
Propst further discloses the engagement element has a groove-shaped indentation on an underside (see figure 6).

Park as modified by Propst discloses at least two holding elements arranged at a distance to the central longitudinal axis of the respective side wall are respectively provided on two opposite insides of the side walls.  After Park is modified by Propst, the sidewalls of the ring will include a holding element to engage with the engagement element disposed at edges of the intermediate base/load supporting member.
Claim 11
Park as modified by Propst discloses the holding elements and engagement elements engage in one another in a first alignment of the intermediate base in relation to the side walls for adopting the usage position and are guided past one another in a further alignment of the intermediate base in relation to the side walls for adopting a stored position.  
Claim 12
Park as modified by Propst discloses the intermediate base has a peripheral front side (defined by front of the base), which, in the usage position of the intermediate base, lies opposite the inside of the side walls, and the at least one engagement element is provided on the front side of the intermediate base, said engagement element extending outwardly and the engagement element is fixed on the intermediate base as a component (see Prompt’s figure 6).
Claim 13
Park as modified discloses the holding elements lying one above the other and are attached to the sidewall by a rivet (see figures 4, 6 and 8).  Regarding the limitation of the holding elements are an injection moulded part and are fixed on the inside of the 
Claim 14
Propst further discloses the intermediate base including an engagement elements at edges, wherein each engagement elements are engaging with holding elements disposed on a sidewall.  After Park is modified by Propst, each side wall will include a holding element for receiving a corresponding engagement elements disposed at edges of the intermediate base.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,981,774) in view of Propst (4,368,675) as applied to claim 1 above, and further in view of Winker (US 9,277,814).
Park as modified does not disclose the lower engagement region of the recess is narrowed in relation to the upper engagement region of the recess, and the recess is formed in the shape of a keyhole or funnel-shaped.  However, Winker discloses a wall (4) including recesses (32) for allowing a hook/engagement element (18) of a bracket support (8) to be inserted (see figure 1), wherein a lower engagement region of the recess is narrowed in relation to the upper engagement region of the recess, and the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,981,774) in view of Propst (4,368,675) as applied to claim 1 above, and further in view of Villasante (US 2009/0218344).
Park further discloses the sidewalls fold and collapse from corners of the ring (see figure 7).  Park discloses the ring is made from plastic material (see [0053]).  Park does not explicitly discloses the structure that makes the sidewalls to collapse.  However, Villasante discloses a collapsible packaging comprising sidewalls that are folded along intermediate webs (6) and forming foldable corner regions between the sidewalls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park and Propst including the intermediate webs between corners of the ring as taught by Villasante for easy and/or properly folding or collapsing of the ring.  Regarding the language of the intermediate web embossed between the sidewalls, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e intermediate web in relation to the sidewalls, does not depend on its method of . 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736